Citation Nr: 0529946	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.  In May 2003, a 
hearing was held before the undersigned and the Board 
remanded the case for further development in October 2003.  
The case is now before the Board for final appellate review.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The record does not contain medical evidence showing that 
the veteran currently has chronic back disability that is 
related to his active military service or events therein; the 
diagnosed sacralization of L5 is a congenital defect and not 
a disease or injury within the meaning of applicable 
legislation and there is no evidence of superimposed disease 
or injury occurring during military service that resulted in 
increased disability.  


CONCLUSION OF LAW

A chronic, acquired low back disability was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1154; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  This letter provided notice of elements (1), (2), (3), 
and (4).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in a June 2005 SSOC.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Although the notice 
provided to the veteran in April 2004 was not given prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated in the June 2005 SSOC.  
Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and private medical records.  
Pursuant to the Board's October 2003 remand, VA sent the 
veteran authorization forms for the release of any records 
relating to his 1993 workman's compensation claim while 
working in Marion, Ohio.  There has been no evidence 
submitted relating to that claim and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  Additionally, VA afforded the veteran 
examinations in June 2002 and November 2004; the reports of 
these examinations have been associated with the claims 
folder.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  

Analysis

The veteran essentially claims that he had a congenital back 
disability when he was drafted for active service.  He 
asserts that during his period of service, his pre-existing 
back disability was aggravated beyond normal progression.  
Upon discharge, the veteran continued to experience low back 
pain.  Accordingly, he seeks service connection for low back 
disability.   

As an initial matter, a combat veteran's assertions of an 
event during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  The veteran's DD Form 214 reflects he was a 
cannoner and received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, Combat 
Infantrymen Badge, and Bronze Star Medal for his service in 
the Vietnam War.  The appellant is a combat veteran, but he 
does not assert nor is there evidence that he injured his 
back or his back disability worsened during combat.  He 
indicates that his service, generally, and not combat, 
specifically, aggravated his disability.  

The veteran has current back disability.  The November 2004 
VA examination report noted impressions of bilateral 
sacroiliitis and chronic lumbar strain.  Notations of back 
disability have been made in various private medical and VA 
treatment records.  The June 2002 VA examination report 
included diagnoses of degenerative disc disease and 
spondylolisthesis of the lumbosacral spine.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 1137; 38 C.F.R. § 3.304(b); see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003 (July 2003). 

In this case, the veteran's pre-induction examination 
indicated a normal spine/musculoskeletal system and on his 
Report of Medical History, the veteran indicated a negative 
response for back trouble of any kind.  Therefore, he is 
entitled to a presumption of soundness under 38 U.S.C.A. §§ 
1111, 1137.

The veteran was seen on multiple occasions in service for low 
back pain and a history of low back pain was also noted (such 
as in treatment records dated in March 1969, September 1969, 
and October 1969).  The examination at service discharge was 
negative for any musculoskeletal abnormality.  

VA examination reports from June 2002 and November 2004 noted 
lumbarization of the first sacral segment.  The November 2004 
VA examiner stated that "the veteran's sacralization of L5 
was present prior to his service time, and there is also a 
history of back injury prior to induction."  The 
lumbarization of the first sacral segment was termed a 
congenital anomaly when J. Plymale, M.D, examined the veteran 
in February 1969.  Congenital anomalies are not diseases or 
injuries within the meaning of applicable law.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2005).  There is a lack of entitlement 
under the law to service connection for a congenital anomaly 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 (July 
18, 1990).

The pertinent regulations provide that, in order to establish 
service connection by way of aggravation, it must first be 
shown that there was a permanent increase in severity of the 
condition during service.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2005); Falzone v. Brown, 8 Vet. 
App. 398 (1995).  Medical records shortly upon entering 
service refer to low back complaints.  A service treatment 
record dated in October 1969 noted that veteran's back 
problems may result in permanent disability if the veteran's 
permanent profile and military occupational specialty were 
not changed.  Subsequently, two days after that note was 
written, an October 1969 Physical Profile Record reflects the 
veteran's duties were modified.  Furthermore, there is no 
suggestion in the service medical records that his low back 
disability underwent a permanent increase in severity as 
there were no further complaints following his October 1969 
Physical Profile Record.  His examination at service 
discharge indicated that the spine/musculoskeletal system was 
normal.  The veteran's temporary/episodic incidents of pain 
in service do not amount to a permanent aggravation or 
increase in severity.  Additionally, the first post-service 
medical evidence of low back disability in the record was not 
until January 1995, 24 years after discharge.    

Service medical records reflect a diagnosis of sacralization 
of L5 (October 1969) but the evidence does not show that any 
superimposed disease or injury occurred during military 
service that resulted in increased disability.  Thus, as a 
matter of law service connection for sacralization of L5 must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The veteran has also submitted an undated handwritten 
statement on letterhead from a VA Medical Center from an 
individual who has not identified herself as a doctor, nurse, 
or health care professional.  The statement reads "it is 
possible that [the veteran's] back condition was exacerbated 
in service."  However, service connection may not be based 
on a resort to speculation or even remote possibility.  A 
number of the Court's cases have provided additional guidance 
as to this aspect of weighing medical opinion evidence.  
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

On the other hand, after a complete review of the claims 
folder, the November 2004 VA examiner, a medical doctor, 
opined that the veteran's back disability was "less likely 
than not related to his period of active duty from 1969 to 
1970, and is more 


likely a progression of a normal pre-existing back 
condition."  Therefore, a clear preponderance of the 
evidence is against a finding that the congenital low back 
disability permanently increased in severity during service 
or is related to service.  Accordingly, service connection 
for low back disability is unwarranted.

To the extent that the veteran himself has claimed his pre-
existing low back disability increased in severity during 
service, as a layman, he has no competence to give a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's pre-existing low back disability increased 
in severity.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for low back disability is 
denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


